Local Form 1007
                                                       UNITED STATES BANKRUPTCY COURT
                                                                     EASTERN DISTRICT OF WISCONSIN



 In re:
                                                                                     Chapter      7
 Kathleen Ann Andersen-Palaski
                                                                                     Case No.
                                   Debtor(s).


                                                          PAYMENT ADVICE COVER SHEET


Please check the appropriate box

For Debtor:
            Payment advices (pay stubs) for the 60 days prior to the petition are attached. (Please redact social
            security numbers and any other information restricted by applicable privacy regulations)
            No payment advices (pay stubs) are attached (the debtor received no income or payment from any
            employer during the 60 days prior to filing the bankruptcy petition).
            No payment advices (pay stubs) attached for other reason, or some payment advices are missing (please
            explain).

For Joint Debtor, if applicable:
            Payment advices (pay stubs) for the 60 days prior to the petition are attached. (Please redact social
            security numbers and any other information restricted by applicable privacy regulations)
            No payment advices (pay stubs) are attached (the debtor received no income or payment from any
            employer during the 60 days prior to filing the bankruptcy petition).
            No payment advices (pay stubs) attached for other reason, or some payment advices are missing (please
            explain).

 Dated: October 9, 2020                                                     /s/ James L. Miller
                                                                            James L. Miller 1000569
                                                                            Attorney for Debtor
                                                                            Miller & Miller Law, LLC
                                                                            633 W Wisconsin Ave, Ste 500
                                                                            Milwaukee, WI 53203-1918
                                                                            414-277-7742
                                                                            aport@millermillerlaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com              1                                        Best Case Bankruptcy

                                     Case 20-26727-gmh                      Doc 3     Filed 10/09/20       Page 1 of 1
